122 Utah 43 (1952)
245 P.2d 1176
SALT LAKE CITY
v.
PERKINS.
No. 7814.
Supreme Court of Utah.
Decided July 8, 1952.
D.H. Oliver, Salt Lake City, for appellant.
E.R. Christensen, City Atty., Homer Holmgren, A. Pratt Kesler, Asst. City Attys., Salt Lake City, for respondent.
CROCKETT, Justice.
Defendant was convicted in the city court of Salt Lake City of keeping a disorderly house. She appealed to the district court; another trial was had; she was again convicted.
She appeals to this court claiming certain errors which, in view of our disposition of this case, need not be detailed herein except to say that they raise no question as to the validity or constitutionality of any statute or ordinance.
*44 Sec. 9, art. VIII, of the Constitution of Utah, provides:
"Appeals shall also lie from the final judgment of justices of the peace in * * * criminal cases to the district court * * *; and the decision of the District Court * * * shall be final, except in cases involving the validity or constitutionality of a statute."
In cases similar to the instant one, this court has several times held, under that provision and its implementing statute, formerly Sec. 20-4-14, U.C.A. 1943, that on appeal from a city to a district court the action of the district court is final. State v. Lyte, 75 Utah 283, 284 P. 1006 and cases there cited. This is likewise true under that statute, as reenacted in Ch. 58, S.L.U. 1951, Sec. 104-4-14.
The appeal is dismissed.
WOLFE, C.J., and WADE, McDONOUGH and HENROID, JJ., concur.